Montgomery County Office of Child Support Enforcement ex rel. Jessica Cohen v.
Andrew Cohen, Case No. 931, September Term, 2017

STATUTORY CONSTRUCTION -- PLAIN MEANING

After the Montgomery County Office of Child Support Enforcement certified to federal
authorities that the appellee, Andrew Cohen, was more than $2,500 in arrears in child
support, the United States Secretary of State declined to issue Cohen a passport so that he
could vacation in Greece with his girlfriend’s family. Cohen sought relief in the circuit
court and the court ordered the County agency to release the hold on the issuance of the
passport to the court when he returned from the vacation. The plain language of federal
law and state regulations required the County agency to certify to federal authorities that
Cohen was in arrears in his child support and federal law required the United States
Secretary of State to deny the passport application. The circuit court violated these
provisions when it granted Cohen the requested relief.

CONSTITUTIONAL LAW -- SEPARATION OF POWERS

The circuit court’s order encroached on an executive branch’s authority to enforce the
dictates of law and regulation with respect to passport holds and child support arrearages.
This action violated the separation of powers doctrine.

ADMINISTRATIVE LAW -- EXHAUSTION OF ADMINISTRATIVE REMEDIES

Cohen failed to exhaust his administrative remedies when he bypassed state procedures
established to allow a person adversely affected by a passport hold to challenge the
governmental decision.

COURTS -- JURISDICTION -- MOOTNESS

Even though Cohen had used his passport on his vacation and returned it to the circuit
court, the County agency’s appeal was not moot. The court retained control over the
passport in violation of statute and regulation and gave the County agency the right to
litigate that question.
Circuit Court for Montgomery County
Case No. 117543FL

                                                     REPORTED

                                       IN THE COURT OF SPECIAL APPEALS

                                                  OF MARYLAND

                                                       No. 931

                                                September Term, 2017

                                      ______________________________________

                                       MONTGOMERY COUNTY OFFICE OF
                                      CHILD SUPPORT ENFORCEMENT ex rel.
                                               JESSICA COHEN

                                                          v.

                                                 ANDREW COHEN
                                      ______________________________________

                                           Berger,
                                           Reed,
                                           Zarnoch, Robert A.
                                                (Senior Judge, Specially Assigned),

                                                          JJ.

                                      ______________________________________

                                                Opinion by Zarnoch, J.
                                      ______________________________________

                                           Filed: August 29, 2018



       2018-08-29
       15:18-04:00
         This case arises out of appellee Andrew Cohen’s (“Mr. Cohen”) failure to pay child

support to his ex-wife Jessica Cohen (“Ms. Cohen”), which prompted the Montgomery

County Office of Child Support Enforcement (“the agency” or “MCOCSE”) to block Mr.

Cohen’s ability to obtain a passport. The decision of the Circuit Court for Montgomery

County to order MCOCSE to remove its hold on Mr. Cohen’s passport application and to

retain court control of the passport raises concerns involving the separation of powers

between Maryland’s judicial and executive branches, as well as a state court’s authority to

encroach on the duties of the United States Secretary of State. On appeal to this Court,

MCOCSE asks that we review one issue, which we have reworded slightly:

               Whether the circuit court erred when it ordered MCOCSE to
               release a block against Mr. Cohen’s passport, despite state and
               federal laws that clearly mandated MCOCSE’s action and the
               Secretary of State’s denial of his passport for his failure to pay
               child support.

For the reasons we explain below, we reverse the decision of the circuit court and remand

for further proceedings so that Mr. Cohen’s passport may be transferred to the Secretary of

State.

                     BACKGROUND & PROCEDURAL HISTORY

         Mr. Cohen had two children with Ms. Cohen -- a daughter, born in 1996, and a son,

born in 2007. The Circuit Court for Howard County entered a judgment of absolute divorce

in August of 2012, and Ms. Cohen was awarded primary physical custody of the children.

The court ordered Mr. Cohen to pay directly to Ms. Cohen $800.00 per month as support

for the parties’ children pursuant to an agreement between the parties, beginning on

October 15, 2012. On December 16, 2013, the Circuit Court for Howard County granted
a motion filed by Ms. Cohen for a change of venue to the Circuit Court for Montgomery

County.1

       Once the case was transferred, Ms. Cohen filed a petition for contempt against Mr.

Cohen for his failure to pay child support in accordance with the prior order, and moved

for sole legal custody. The circuit court denied Ms. Cohen’s request to hold Mr. Cohen in

contempt, but awarded Ms. Cohen sole legal custody of the children, ordered that Mr.

Cohen’s access to the children would be subject to Ms. Cohen’s consent, entered a

judgment in favor of Ms. Cohen in the amount of $8,000.00 in unpaid child support as of

June 30, 2014, and ordered that all future payments must be submitted to MCOCSE.

Regarding the $8,000 arrearage, which had accumulated since October of 2012, the court

ordered Mr. Cohen to pay a minimum of $200.00 per month, in addition to his principal

child support payment, until the total arrearage was paid in full. Further, the court entered

an Earnings Withholding Order to be served on Mr. Cohen’s then employer “or any future

employer” to ensure timely child support payments in the future.

       On March 4, 2016, MCOCSE filed a motion on Mr. Cohen’s behalf, seeking a

modification of his monthly child support obligation, because he was no longer required to

pay child support for his adult daughter. On June 10, 2016, the court modified the child

support order by consent and lowered Mr. Cohen’s monthly support obligation to $436.00

per month, effective as of March 1, 2016, to reflect his obligation only for the parties’ son.




1
     Hereinafter, all references to the “circuit court” are to the Circuit Court for
Montgomery County.

                                              2
Regarding Mr. Cohen’s overdue support for both children, which had increased to a total

of $21,733.22 as of June 6, 2016, the circuit court ordered him to pay an additional $109.00

per month towards the arrearage for a total monthly obligation of $545.00 to begin on July

1, 2016. After the circuit court lowered Mr. Cohen’s monthly support obligation, he did

not pay any support until November 21, 2016, when he made a lump sum payment of

$3,000.00.2

       In May of 2017, Mr. Cohen applied for a passport in order to travel to Greece for a

ten-day vacation with his girlfriend and her family. The Department of State, who oversees

the issuance of passports, denied his application because it had received certification from

MCOCSE that his child support arrears were more than $2,500.00.3 On May 24, 2017, Mr.

Cohen filed “Defendant’s Petition for MCOCSE Release of Passport Hold” with the circuit

court. Specifically, Cohen requested that the circuit court do the following:

              1. Order [MCOCSE] to release the hold on the Defendant’s
                 ability to obtain a passport for the sole purpose of allowing
                 his planned trip in August to Greece;

              2. Order that by August 31, Defendant will submit his passport
                  to the Court for holding until his arrearages are paid or
                  pending further Court Order . . . .

       The primary reason asserted by Mr. Cohen to have the block removed was that his

girlfriend’s father, Leonard Sloan (“Mr. Sloan”), was paying for Mr. Cohen’s travel


2
       Mr. Cohen made no child support payments between April 22, 2016 and November
21, 2016.
3
      As we discuss below, 42 U.S.C. § 652(k) requires the Secretary of State to deny a
passport application when it has received certification that the applicant owes a child
support arrearage exceeding $2,500.

                                             3
expenses. He argued that the trip was planned without his knowledge of his ineligibility

for a passport, and that he would continue working for his current employer upon his return.

Further, Mr. Cohen claimed in his petition that “since the Consent Order [of June 10, 2016]

was entered, Defendant has paid his child support on time and in full, pursuant to the

agreement.” Attached to the petition was an affidavit of Mr. Sloan, who affirmed that it

was his “clear intention to pay for the family, and specifically for Andrew Cohen’s meals,

excursions and other miscellaneous expenses associated with the trip.” Mr. Sloan added

that he had “taken similar family trips in the past with [his] family (to Puerto Rico, Italy,

the Outer Banks, etc.), and [had] paid all costs involved.”

       MCOCSE opposed the petition, noting first that Mr. Cohen’s claim that he had paid

his child support on time and in full since the date of the last consent order was not accurate.

As MCOCSE pointed out, Mr. Cohen had not made any payments at all between April 22,

2016 and November 21, 2016, when he finally made a $3,000 payment4 -- $2,564.00 of

which was applied to his burgeoning arrearage. Further, MCOCSE noted in its opposition

that Mr. Cohen’s reason for obtaining a passport was not a serious one, such as a family

emergency overseas or an employment opportunity for which the statutory/administrative

scheme provides narrow exceptions.5 MCOCSE averred, therefore, that Mr. Cohen’s

situation -- having failed to pay more than $21,000.00 in child support but wanting to travel



4
      According to Mr. Cohen’s attorney at the hearing, the November 21st payment was
from Mr. Cohen’s receipt of an inheritance.
5
       See, infra, our discussion below of two potential exceptions to Maryland’s passport
denial program.

                                               4
with his girlfriend’s family merely for leisure -- illustrated the very purpose for the passport

denial provisions.

       The circuit court held a hearing on June 21, 2017 and permitted Mr. Cohen to

participate by telephone because he resided in Florida at that time. MCOCSE asserted at

the hearing that, following the child support order in 2012, Mr. Cohen had not made any

payments for nearly three years. His first support payments began only after the court

ordered that Mr. Cohen’s wages be garnished. Even after the reduction in his minimum

monthly child support payment, Mr. Cohen failed to make any payments from April to

November of 2016. Following that gap, he made a lump sum payment of $3,000 from an

inheritance and then stopped making payments again until the end of January 2017, when

MCOCSE imposed another wage withholding order on his most recent employer. By the

time of the June 21, 2017 hearing, Mr. Cohen owed $21,377.13 in overdue child support,

and the only periods during which Mr. Cohen made timely, consistent payments were the

result of the agency obtaining wage withholding orders.

       At the end of the hearing, however, the circuit court granted Mr. Cohen’s petition.

The court ordered MCOCSE to “release the Passport Hold” immediately, and for Mr.

Cohen to surrender his passport to the circuit court by August 31, 2017, providing that the

circuit court “shall hold [Mr. Cohen’s] passport until the full balance of arrears is paid or

until further Order of Court.” The day after the hearing, MCOCSE filed a motion to alter

or amend the judgment and a motion to stay, which the circuit court denied. MCOCSE

then filed a motion to stay the case pending appeal to this Court, and the circuit court denied

the motion in an order on July 20, 2017. MCOCSE, therefore, released the hold on Mr.

                                               5
Cohen’s passport the same day. Following Mr. Cohen’s vacation, he turned over his

passport to the circuit court, where we assume it remains today. MCOCSE timely appealed

to this Court, and Mr. Cohen did not file an appellee’s brief. We provide further details

regarding the hearing below on the petition.

                                      DISCUSSION

I.     Standard of Review

       We review the circuit court’s construction of statutes de novo for legal correctness.

See Md.-Nat’l Capital Park & Planning Comm’n v. Anderson, 395 Md. 172, 181 (2006)

(citing Moore v. State, 388 Md. 446, 452 (2005)).          “Where the order involves an

interpretation and application of Maryland statutory and case law, we must determine

whether the lower court’s conclusions are ‘legally correct’ under a de novo standard of

review.” Baltimore Cty., Md. v. Aecom Servs., Inc., 200 Md. App. 380, 397 (2011) (quoting

Powell v. Breslin, 195 Md. App. 340 (2010), cert. granted, 418 Md. 190 (2011)).

Similarly, when “the issue surrounding the [circuit court’s] order . . . involves an

interpretation and application of Maryland as well as federal statutory and case law,” we

determine, upon appellate review, whether the circuit court’s decision was legally correct.

Dep’t of Pub. Safety & Corr. Servs. v. Doe, 439 Md. 201, 219 (2014) (citing Nesbit v. Gov’t

Emps. Ins. Co., 382 Md. 65, 72 (2004)).

       Although the circuit court discussed the policy underlying Maryland and federal

statutes requiring the denial of passports to applicants with child support arrears exceeding

$2,500, the court did not directly construe any of these statutes at the hearing or provide a

memorandum opinion. In our view, the plain language of the pertinent Maryland and

                                               6
federal statutes and regulations governing the denial of passports for a substantial child

support arrearage dictate a different result here.

II.    The Circuit Court Erred By Ordering MCOCSE to “Release the Hold” on Mr.
       Cohen’s Passport.

       The circuit court gave the following ruling at the hearing on the petition:

              Okay. Well, I mean, I can see both sides of it, and I guess from
              the policy view, the policy view of the child support
              enforcement agency would say well, I guess what Mr. Sloan
              should do is give him the money that would pay for the trip and
              say use this towards your child support. So, you know, it
              would have cost, I don’t know, $5,000, $10,000 for you to go
              to Greece. But let’s use that $5,000 or $10,000. You’ll miss
              this trip, but you’ll pay off half of your child support
              obligation. And that’s certainly one way that it could have
              been done. [ . . . ] But that didn’t happen.

                                            * * *

              But on the other hand, Mr. Cohen is belatedly up to date on the
              . . . modified child support order. I mean, this is the current
              child support order. He’s complying with the current child
              support order. As long as he’s paying the $550 a month, that’s
              really what he’s obligated to do. And yes, the arrearage is
              going to stay there and it’s going to go down slowly. And he
              has a choice, I guess, as to how to pay it down, whether it takes
              ten years or he could do it in ten minutes if he had the $20,000.

              But it also sounds like he has other obligations. And I know
              they’re not directly related, but if he’s helping his older
              daughter and helping his son with private school and all the rest
              of it, he’s not just some deadbeat dad who disappeared to
              Florida and hasn’t been heard from since. Now, I agree, if he
              had just disappeared and the arrearage was $20,000 and
              counting and he wasn’t paying anything, then obviously he
              shouldn’t have a passport. But under all these circumstances,
              I am going to grant the motion.




                                              7
Thereafter, Mr. Cohen’s attorney inquired, “I’d ask that the Court I guess retain jurisdiction

in case there’s wording that needs to be changed. But I believe this [draft order] should be

sufficient.” The court agreed to “look into it . . . with the State Department,” presumably

regarding the language necessary to have the hold removed, and concluded the hearing.

       A.     Child Support Enforcement Regulatory Law & the Framework of
              Maryland’s Passport Denial and Revocation Program

       Enacted August 14, 1935, and amended August 22, 1996, federal legislation

appropriates funds to the states “[f]or the purpose of enforcing the support obligations owed

by noncustodial parents to their children and the spouse (or former spouse) with whom

such children are living . . . .” See 42 U.S.C. § 651. Section 652 of Title 42 sets forth the

authority of the United States Secretary of Health and Human Services (“HHS”) over state

child support enforcement programs. See 42 U.S.C. § 652(a)(3). Furthermore, 42 U.S.C.

§ 654 requires that each state plan must “provide that the state will . . . enforce any support

obligation established with respect to . . . a child with respect to whom the State provides

services under the plan; or . . . the custodial parent of such a child.” See 42 U.S.C. §

654(4)(B). Each state plan must “provide for the establishment or designation of a single

and separate organizational unit, which meets such staffing and organizational

requirements as the Secretary may by regulation prescribe, within the State to administer

the plan.” 42 U.S.C. § 654(3).

       The statute includes specific standards that each state child and spousal support plan

must meet and certain enforcement procedures that it must include. Under § 654(31), state

plans must incorporate the following procedure:


                                              8
              A State plan for child and spousal support must . . . provide[]
              that the State agency will have in effect a procedure for
              certifying to the Secretary [of HHS], for purposes of the
              procedure under section 652(k) of this title, determinations that
              individuals owe arrearages of child support in an amount
              exceeding $2,500 . . . .

42 U.S.C. § 654(31).

       The Secretary of State is vested with the authority to grant and issue passports, see

22 U.S.C. 211a, and to cancel passports that are erroneously obtained. See 8 U.S.C. § 1504.

Subsection 652(k), therefore, provides the following process:

              (1) If the Secretary [of HHS] receives a certification by a State
              agency in accordance with the requirements of section 654(31)
              of this title that an individual owes arrearages of child support
              in an amount exceeding $2,500, the Secretary shall transmit
              such certification to the Secretary of State for action (with
              respect to denial, revocation, or limitation of passports)
              pursuant to paragraph (2).

              (2) The Secretary of State shall, upon certification by the
              Secretary transmitted under paragraph (1), refuse to issue a
              passport to such individual, and may revoke, restrict, or limit a
              passport issued previously to such individual.

42 U.S.C. § 652(k). Similarly, the corresponding federal regulation provides:

              The Department [of State] may not issue a passport . . . in any
              case in which the Department determines or is informed by
              competent authority that:
                                         * * *

              (2) The applicant has been certified by the Secretary of Health
              and Human Services as notified by a state agency under 42
              U.S.C. 652(k) to be in arrears of child support in an amount
              exceeding $2,500.

22 C.F.R. 51.60(a).



                                             9
       Additionally, 42 U.S.C. § 666 provides that “each State must have in effect laws

requiring the use of” certain procedures “to increase the effectiveness of the program.” See

42 U.S.C. § 666(a). For instance, § 666(a) provides that states must implement procedures

for withholding income from a noncustodial parent, see (a)(1)(A); a noncustodial parent’s

state income tax refund to the custodial parent, see (a)(3)(A)-(B); placing liens on real and

personal property owned by a noncustodial parent for the amount of overdue child support,

see (a)(4) and “withhold[ing] or suspend[ing], or . . . restrict[ing] the use of driver’s

licenses, professional and occupational licenses, and recreational and sporting licenses of

individuals owing overdue support.” 42 U.S.C. § 666(a)(16).

       Consistent with the requirements of § 654(3), the General Assembly of Maryland

enacted what is now § 10-106 of the Family Law Article (“FL”) of the Maryland Code

(1984, 2012 Repl. Vol.), providing for the creation of the Child Support Administration

(“the Administration”) within Maryland’s Department of Human Services. 6 Pursuant to

FL § 10-107, the Administration has the “authority, duties, and functions under any law of

this State subject to the authority of the Secretary of Human Services under any law of this

State.” Under FL § 10-114(a), “the Secretary of Human Services shall . . . adopt rules and

regulations for the collection of support” as well as “standards for . . . intergovernmental

cooperation, and other management operations that are necessary to proper and efficient

collection of support.” Further, FL § 10-114(a)(3) states that “[t]he Secretary of Human




6
      Within Title 10 of the Family Law Article, “Administration” refers to “the Child
Support Administration” of the Department of Human Services. See FL § 10-101(b).

                                             10
Services shall . . . delegate any responsibility for support enforcement to a local

department,” if a local agency asks for that responsibility and it is capable of carrying out

the duty to collect support.

       The Code of Maryland Regulations (“COMAR”) 07.07.17.01 et seq. sets forth

Maryland’s requirements for the “Passport Denial and Revocation Program” (“Passport

Denial Program”). See COMAR 07.07.17.01 to 07.07.17.06. The purpose of the Passport

Denial Program is to provide “procedures of the [Administration] for identifying and

reporting certain delinquent obligors of child support to the federal Office of Child Support

Enforcement (OCSE) [within the Department of HHS] for the denial, revocation, or

limitation of the obligor’s passport.” COMAR 07.07.17.01(A).

       COMAR 07.07.17.01 provides, expressly, that “an obligor with support obligations

over $2,500 is subject to denial, revocation, or limitation of the obligor’s passport.”

COMAR 07.07.17.02(A) states that “[t]he Administration shall certify to OCSE an obligor

whose support obligation arrearage exceeds $2,500.”7 (Emphasis added). Simply put,

Maryland law requires MCOCSE -- the “local department” delegated the authority to

enforce Maryland’s child support laws within Montgomery County8-- to certify to the

Secretary of HHS any parent “whose support arrearage exceeds $2,500.” Id. As we


7
         “OCSE” refers to the federal Office of Child Support Enforcement -- “a separate
organizational unit, under the direction of a designee of the Secretary [of HHS], who shall
report directly to the Secretary and who shall . . . establish . . . standards for State programs
for . . . obtaining child support . . .” See 42 U.S.C. § 652(a)(1), (3).
8
      See FL § 10-114(a)(3), requiring the Secretary of Human Services to delegate the
responsibility of support enforcement to a local agency, as long as certain conditions are
met.

                                               11
discussed above, pursuant to 42 U.S.C. § 652(k), once a state agency notifies the Secretary

of HHS that an obligor “owes arrearages of child support in an amount exceeding $2,500,

the Secretary shall transmit such certification to the Secretary of State,” and “[t]he

Secretary of State shall . . . refuse to issue a passport to such individual.” See 42 U.S.C. §

652(k)(1)-(2) (Emphasis added). To be an effective enforcement mechanism, therefore,

the Passport Denial Program relies on cooperation between state and federal agencies to

abide by the procedures outlined in complementary state and federal statutes and

regulations.

       The obligor is not left without a path to remedy the restriction of his or her passport,

however. “[A]t least 30 days before certification,” the enforcement agency “shall send

written notice of the certification to the obligor at the obligor’s last known address.” See

COMAR 07.07.17.02(B). The notice must inform the obligor that his or her passport will

be denied by the United States Department of State and that the obligor has an “opportunity

to contest the accuracy of the arrears,” as well as describe the “[p]rocedures for requesting

an investigation.” See COMAR 07.07.17.02(C). If the obligor files a timely request for

investigation, the Administration must review the case and prepare a written summary of

its conclusion. COMAR 07.07.17.04(A). If the Administration concludes that the obligor

owes an arrearage exceeding $2,500, it must notify the obligor that he or she must “pay the




                                              12
arrears in full” to prevent his or her passport from being denied or revoked. COMAR

07.07.17.04(C).9

       Finally, COMAR 07.07.17.05 provides an additional administrative remedy for an

obligor, who has failed to pay his or her arrearage in full. The obligor may appeal the

decision “[w]ithin 30 days of receipt of the [Department of State’s] notice” to the obligor

that his or her passport has been denied. See COMAR 07.07.17.05. If the obligor chooses

to appeal, he or she may do so “only on the claim that”: (1) the arrearage at issue “does not

exist”; (2) the arrearage never exceeded the $2,500 threshold”; or (3) “[a] passport is

required for employment purposes and neither the obligor nor the obligor’s employer is

able to pay the arrears in full.”10 See COMAR 07.07.17.05(C).

       B.     MCOCSE’s Argument on Appeal is Not Moot Because the Circuit Court
              has Retained Possession of Mr. Cohen’s Passport and Could Issue an
              Order Granting Mr. Cohen the Use of His Passport Again.

       Before we reach the merits of the circuit court’s decision, we address the issue of

mootness and whether a justiciable controversy remains for us to decide, even though Mr.

Cohen has already obtained his passport, vacationed in Greece, and surrendered the

passport to the circuit court.




9
       COMAR 07.07.17.04 and .06 provide two exceptions based on the obligor’s reason
for needing the passport, which we discuss below.
10
       As we discuss below, COMAR 07.07.17.06 provides an additional exception for
circumstances in which the denial of the obligor’s passport would result in an “undue
hardship.” Absent a claim of such hardship, the determination of whether a hold is placed
on an obligor’s passport is not subject to any balancing of the equities.

                                             13
       We, generally, do not decide moot questions. See Att’y Gen. v. Anne Arundel Cnty.

School Bus Contractors Ass’n, Inc., 286 Md. 324, 327 (1979). “A question is moot if, at

the time it is before the court, there is no longer an existing controversy between the parties,

so that there is no longer any effective remedy which the court can provide.” Id. (Citations

omitted). In some instances, however, we may address the merits of an issue when it

“implicates a matter of important public policy and is likely to recur but evade review.”

Suter v. Stuckey, 402 Md. 211, 220 (2007) (Citations omitted).         This is particularly so

where the matter involves “a relationship between government and its citizens, or a duty

of government . . . .” See Lloyd v. Supervisors of Elections, 206 Md. 36, 43 (1954).

       The relief that MCOCSE seeks on appeal is that we reverse the circuit court’s order

and direct the removal of the passport from its control. As we explain below, we hold that

the circuit court erred by ordering MCOCSE to “release the Passport Hold for [Mr. Cohen]

immediately” and by retaining control over the passport “until the full balance of arrears is

paid or until further Order of Court.”11 The circuit court’s retention of Mr. Cohen’s

passport and control over its future release in violation of the federal and state statutory

schemes creates an ongoing controversy.12

       Section 652(k) requires the Secretary of State to deny an obligor’s passport if the

obligor has been certified as having an arrearage exceeding $2,500, but merely provides



11
    For purposes of resolving the mootness issue, we will assume the correctness of
MCOCSE’s legal contentions.
12
       As far as we know, Mr. Cohen has not paid his child support arrears in full and his
arrearage continues to exceed $2,500.

                                              14
the Secretary discretion to revoke an obligor’s passport for the same reason, if the passport

was previously issued prior to the certification. See 42 U.S.C. § 652(k)(2) (Emphasis

added) (providing that the Secretary “shall . . . refuse to issue a passport to such individual,

and may revoke, restrict, or limit a passport issued previously”). At this stage, the passport

was “previously issued” to Mr. Cohen, and therefore, the Secretary of State will have the

discretion to revoke the passport once MCOCSE re-certifies Mr. Cohen to the federal

executive branch. This shift in focus of the presently applicable federal statute does not

make the case moot. This case, therefore, presents an “existing controversy” because the

circuit court’s retention of the passport interferes with the Secretary of State’s discretion

under 42 U.S.C. § 652(k). 13

       Even if the issue of whether the circuit court should have ordered MCOCSE to

reverse its certification of Mr. Cohen to the Department of HHS passport was moot, the

issue would fall within the public policy exception described in Suter, 402 Md. at 220. The

circuit court’s decision infringed on the child support enforcement duties of MCOCSE, and

the potential exists for the circuit court to release the passport to Mr. Cohen again. Mr.

Sloan’s affidavit stated that he frequently pays for international vacations for his family;

therefore, if Mr. Cohen files another petition seeking the use of his passport, the circuit




13
       During oral argument before this Court, Counsel for MCOCSE suggested that the
Department of State typically does not exercise its discretion to revoke a previously issued
passport under 42 U.S.C. § 652(k) because of a lack of funding to carry out that task. Of
course, there is nothing in the record on this point. However, what matters here is that the
Secretary of State has the exclusive discretion to revoke the passport and the court’s action
has interfered with the exercise of that discretion.

                                              15
court could find that Mr. Cohen has made a recent effort to pay towards his arrearage and

decide to release the passport to him for the same reasons that it issued its order in this

case. Accordingly, to remedy the ongoing contravention of the statutory/administrative

process caused by the circuit court’s retention of the passport, we address the merits of the

case.

        C.    The Circuit Court Did Not Have Authority to Order MCOCSE to
              Release the Hold on Mr. Cohen’s Passport.

        In reaching its conclusion, the circuit court suggested that the primary purpose of

the passport denial statute was to prevent delinquent noncustodial parents from spending

money on international travel that could go to their unsupported children instead. During

MCOCSE’s argument, the court responded, “I think the point of the law is you don’t want

people to use what money they have to go travel or -- of course this is just one thing.” The

court added, “So [the passport denial statute] is just a way, I guess, of encouraging people

not to, you know, take expensive trips when they should be using that money for child

support, right? But I guess what [Mr. Cohen] is saying is it’s not his money.” The circuit

court concluded that the agency’s argument was that “Mr. Sloan should . . . give [Mr.

Cohen] the money that would pay for the trip and say use this towards your child support.”

        Because the most recent child support order reduced the amount that Mr. Cohen was

required to pay towards the overdue child support per month, and he had made a lump sum

payment of $3,000 since the order, the court reasoned that Mr. Cohen was “belatedly up to

date.” The court explained, “He’s complying with the current child support order. As long

as he’s paying the $550 a month, that’s really what he’s obligated to do.” Although Mr.


                                             16
Cohen had failed to make consistent, voluntary payments under any agreement or order,

the court found that Mr. Cohen “has a choice, I guess, as to how to pay it down, whether it

takes ten years or he could do it in ten minutes if he had the $20,000.” For all of these

reasons, the court reached the following conclusion:

              [Mr. Cohen is] not just some deadbeat dad who disappeared to
              Florida and hasn’t been heard from since.[14] Now, I agree, if
              he had just disappeared and the arrearage was $20,000 and
              counting and he wasn’t paying anything, then obviously he
              shouldn’t have a passport. But under all these circumstances,
              I am going to grant the motion.

               i.   The circuit court’s order encroached on the authority of the State’s
                    executive branch and violated separation of powers principles.

       Complicating this case is its procedural posture when the circuit court ordered the

agency to reverse its certification of Mr. Cohen, prior to any administrative review by the

Administration -- a result that, in our view, violated separation of powers principles.

Although MCOCSE failed to raise a separation of powers issue before the circuit court,

and we, ordinarily, will not decide issues not previously raised in or decided by the lower

court, see Md. Rule 8-131(a), “jurisdiction is a matter which, if noticed, will be addressed




14
        Mr. Cohen’s counsel, during oral argument, asserted that Mr. Cohen should be
credited as having contributed to his children’s support indirectly, because Mr. Cohen’s
parents had paid directly for private school tuition for the parties’ son and college tuition
for their daughter. The circuit court referenced that fact in its conclusion that Mr. Cohen
had not totally neglected his responsibilities, explaining, “I know they’re not directly
related, but . . . he’s helping his older daughter and helping his son with private school and
all the rest of it.” As the circuit court made clear for Mr. Cohen in its previous order,
however, neither his parents’ direct payments of his children’s expenses, nor any expense
paid directly by Mr. Cohen, counted towards Mr. Cohen’s child support arrearage or
principal monthly obligation.

                                             17
by a court even though it was not raised by any of the parties.” See Duffy v. Conaway, 295
Md. 242, 254 n. 8 (1983) (citing Biro v. Schombert, 285 Md. 290, 293 (1979)).15 “[I]f the

action of the lower court was prohibited by the Constitution, then it had no jurisdiction to

[take the action].” Close v. S. Md. Agric. Ass’n, 134 Md. 629, 108 A. 209, 211 (1919).16

       The separation of powers doctrine, embodied in Article 8 of the Maryland

Declaration of Rights, “explicitly prohibit[s] one branch of government from assuming or

usurping the power of any other branch.” Getty v. Carroll Cty. Bd. of Elections, 399 Md.
710, 730 (2007). Although, as the Court of Appeals has said, “the separation of powers

doctrine does not impose, in every circumstance, a complete separation between the three

branches of this State’s government,” it is also true “that the constitutional elasticity [of

the doctrine] cannot be stretched to a point where, in effect, there no longer exists a

separation of governmental power.” Id. at 732 (quoting Schisler v. State, 394 Md. 519,

576 (2006). “[T]he purpose of the doctrine” is “to preserve[] to the one branch of

government its essential functions and prohibit[] any other branch from interfering with it

. . . .” Id. (quoting McCulloch v. Glendening, 347 Md. 272, 283 (1997)).




15
       In Duffy, the Court of Appeals, sua sponte, invoked the separation of powers
doctrine to conclude that a circuit court lacked jurisdiction to conduct an advisory trial in
an election challenge. 295 Md. at 254.
16
         The question in Close was “whether the statute [governing licensing for betting on
horse races] imposed . . . nonjudicial duties on the courts,” such that the performance of
such duties would be a violation of the separation of powers clause in Article 8 of the
Declaration of Rights. See Close, 108 A. at 211. Emphasizing the necessity of this
separation, the Court added, “It is for the Legislature, and not for the courts, to pass statutes
. . . .” Id. at 215.

                                               18
       Intertwined with the doctrine of the separation of powers is the doctrine of

exhaustion of administrative remedies. “The exhaustion doctrine fulfills the legislature's

intent of delegating a matter to an agency for initial review and decision [and] promotes

the policy of allowing agencies to exercise their expertise . . . .” See Priester v. Baltimore

Cnty., 232 Md. App. 178, 200 (2017); see also McKart v. U.S., 395 U.S. 185, 194 (1969)

(Citation omitted) (explaining that the exhaustion doctrine at the federal level is “an

expression of executive and administrative autonomy”). The circuit court has no general

“oversight authority over administrative agencies”; that “authority . . . lies within the

executive branch of government.” Bd. of License Comm’rs for Anne Arundel Cnty. v.

Coridor Wine, Inc., 361 Md. 403, 415 (2000). The circuit court’s authority typically falls

within its “jurisdiction over actions for judicial review.” Id. Thus, “the doctrine of

administrative exhaustion requires the aggrieved party to exhaust the prescribed process .

. . before . . . ‘invok[ing] the ordinary jurisdiction of the courts.’” Priester, 232 Md. App.

at 193 (quoting Soley v. State Comm'n on Human Relations, 277 Md. 521, 526 (1976)); see

also Walzer v. Osborne, 395 Md. 563, 585 (2006).17

       Under the state regulations, Mr. Cohen had the preliminary right to contest

MCOCSE’s certification and request an investigation, and to appeal the certification before



17
        See Bd. of Educ. For Dorchester Cnty. v. Hubbard, 305 Md. 774, 787 (1986)
(“While the failure to invoke and exhaust an administrative remedy does not ordinarily
result in a trial court's being deprived of fundamental jurisdiction, nevertheless, because of
the public policy involved, the matter is for some purposes treated like a jurisdictional
question. Consequently, issues of primary jurisdiction and exhaustion of administrative
remedies will be addressed by this Court sua sponte even though not raised by any party.”)
(Emphasis in original).
                                             19
an administrative law judge upon his receipt of the Department of State’s denial of his

passport. See COMAR 07.07.17.04, .05.18 Mr. Cohen bypassed those administrative

remedies entirely and, instead, requested that the circuit court order MCOCSE to reverse

an agency action that it was required to take under the detailed child support enforcement

scheme. The circuit court did not articulate any particular basis under the Maryland or

federal child support enforcement statutory schemes that would give the court the authority

to interfere with the agency’s decision to certify Mr. Cohen to the Secretary of HHS. By

ordering MCOCSE to “release the hold” on Mr. Cohen’s passport, the circuit court

infringed on the authority of the state executive branch to carry out its mandatory duty to

certify Mr. Cohen to the Secretary of HHS, and the Secretary of State’s duty to deny the

passport.

              ii. The passport denial statute promotes prompt payment of overdue child
                  support by providing a consequence for the obligor.

       Alternatively, even if the circuit court had the authority to review the agency’s

decision to certify Mr. Cohen to the Secretary of HHS, the court’s decision was based on

an incorrect application of the federal and Maryland laws requiring the denial of passports

to obligors whose arrearages have exceeded $2,500. In our opinion, Mr. Cohen’s situation

fell squarely within the plain language of the federal and Maryland passport denial statutes,

and no exceptions applied.



18
        Additionally, COMAR 07.01.04.03, governing the appeals process for child support
enforcement appeals, states that “[a]n individual may request a hearing or a record review
when the agency . . . [h]as caused the denial or revocation of the individual’s passport as a
result of a child support arrearage reported to the federal [OCSE].”

                                             20
       “[I]f the plain meaning of the statutory language is clear and unambiguous, and

consistent with both the broad purposes of the legislation and the specific purpose of the

provision being interpreted, our inquiry is at an end.” Sears, Roebuck & Co. v. Gussin, 350
Md. 552, 561-62 (1998) (quoting Philip Elecs. v. Wright, 348 Md. 209, 216-217 (1997));

Good Samaritan Hosp. v. Shalala, 508 U.S. 402, 409 (1993) (quoting Chevron U.S.A. Inc.

v. Natural Res. Defense Council, Inc., 467 U.S. 837, 842 (1984)) (“The starting point in

interpreting a statute is its language, for ‘[i]f the intent of Congress is clear, that is the end

of the matter.’”). Courts may not “surmise a legislative intention contrary to the plain

language of a statute or insert exceptions not made by the legislature.” Gussin, 350 Md. at

564 (quoting Coleman v. State, 281 Md. 538, 546 (1977)).

       In addition, we consider whether the text of a statute in question indicates an intent

that the statute is mandatory or directory. The result of our determination that a provision

is mandatory and that the circuit court did not follow its requirements is that the

proceedings below are deemed “illegal and void.” See Bond v. Cty. Of Baltimore, 118 Md.
159, 260 (1912). The Court of Appeals has explained the following:

               The term “shall” is . . . unambiguous. It remains a well-settled
               principle of this Court that “[w]hen a legislative body
               commands that something be done, using words such as ‘shall’
               or ‘must,’ rather than ‘may’ or ‘should,’ we must assume,
               absent some evidence to the contrary, that it was serious and
               that it meant for the thing to be done in the manner it directed.”

Walzer, 395 Md. at 580 (quoting Thanos v. State, 332 Md. 511, 522 (1993); Murphy v.

Smith, 138 S. Ct. 784, 787 (2018) (Citation omitted) (“[T]he word “shall” usually creates

a mandate, not a liberty . . . .”); Kingdomware Techs., Inc. v. United States, 136 S. Ct. 1969,


                                               21
1977 (2016) (Citation omitted) (“When a statute distinguishes between “may” and “shall,”

it is generally clear that “shall” imposes a mandatory duty.”). “[T]he character and purpose

of the provision” further aids us in our determination of whether a statute is mandatory.

See Young v. Lynch, 194 Md. 68, 73 (1949). Our interpretation of the passport denial

statutory and regulatory law, therefore, involves an analysis of both the statutory language

and the purpose of the Maryland and federal statutory enforcement schemes.

       In 1996, Congress enacted the Personal Responsibility and Work Opportunity

Reconciliation Act (PWORA) -- a significant reform effort to reduce the number of

families relying on welfare. See PWORA, Pub. L. No. 104-193, 110 Stat. 2105 (1996)

(codified as amended at U.S. Code, Title 42). With that goal at the forefront of the Act,

child support collection and enforcement was one of the Act’s major components. See 42

U.S.C. § 651. The funds to assist states in carrying out child support services were

authorized, in part, “[f]or the purpose of enforcing the support obligations owed by

noncustodial parents to their children . . . [and] obtaining child and spousal support. . . .”

Id. In order to be eligible for the block grants provided by the bill, the Secretary of HHS

must approve each state plan, which must include that the state will operate a child support

enforcement program in accordance with Part D of the Subchapter (i.e. “Child Support and

Establishment of Paternity”). See 42 U.S.C. § 602(a)(2); see also 42 U.S.C. § 651 et seq.

(providing certain uniform procedures and requirements for state child support

enforcement plans and agencies).

       Federal courts have elaborated on the purpose of the passport denial provisions as a

child support enforcement mechanism. The Court in Eunique v. Powell explained that

                                             22
Congress’s concerns that “unsupported children must often look to the public fisc . . . for

financial sustenance . . . [was] the reason that the Child Support Enforcement Program, 42

U.S.C. §§ 651-669, was enacted in the first place.” 302 F.3d 971, 975 (9th Cir. 2002)

(Citation omitted). There, the Court found that the obligor had “failed to live up to a most

basic civic and even moral responsibility,” and concluded, “Unfortunately for her,

Congress has decreed that her duties to her children must take precedence over her

international travel plans. It has ordered her priorities for her.” Id. at 975-76. Similarly,

the U.S. District Court, in Risenhoover v. Washington Cnty. Comm. Servs., reiterated that

the passport denial statute helps reduce the widespread problem of noncustodial parents

who fail to support their children “because it focuses the mind of a parent . . . who wishes

to travel internationally on a more important concern -- the need to support one’s children

first.” 545 F. Supp. 2d 885, 890 (D. Minn. 2008).19

       An examination of the Act’s other required enforcement mechanisms adds further

insight to the intended purpose and operation of the passport denial provisions at issue.

These mechanisms can act as both a deterrent to prevent obligors from accruing an



19
        Federal courts have upheld 42 U.S.C. § 652(k) in the face of a number of
constitutional challenges. See, e.g., Eunique, 302 F.3d at 974; Weinstein v. Albright, 261
F.3d 127, 136-37 (2d Cir. 2001) (“[W]ith respect to the denial of passport applications for
those situated like plaintiff, . . . the statute provides for timely notice and a meaningful
opportunity to contest, and therefore comports with due process.”); Risenhoover, 545 F.
Supp.2d at 890 (rejecting the petitioner’s argument that “42 U.S.C. § 652(k), on its face . .
. amounts to an unconstitutional bill of attainder”); In re Walker, 276 B.R. 568, 571 (Bankr.
W.D. Tex. 2002) (“There being a demonstrable basis for the exercise of Congress’
legislative power, the law’s validity survives constitutional challenge.”). In each of these
cases, the constitutionality of denying an individual’s passport because of maintaining a
child support arrearage exceeding the statutory threshold was upheld.

                                             23
arrearage, as well as a motivation to promptly pay off an arrearage once the obligor is on

notice of an impending consequence. Two examples include the procedures for placing

liens on an obligor’s personal and real property, and for authorizing the suspension of an

obligor’s professional, occupational, recreational, and driver’s licenses. See 42 U.S.C. §

666(a). In a House Report, the Ways and Means Committee explained that one purpose of

imposing liens on an obligor’s personal or real property is to motivate him or her to

prioritize prompt payment of overdue child support:

                [T]he knowledge that property will be seized and, if necessary,
                liquidated to obtain payment on past-due child support is often
                enough to force noncustodial parents to locate the cash
                necessary to make payment on arrearages.

H. R. Rep. No. 104-651, at ¶ 36 (1996) (Emphasis added).

       Perhaps most similar to the denial of passports is the procedure for withholding,

suspending, or restricting the use of an obligor’s driver’s and other licenses. See 42 U.S.C.

§ 666(a)(16).

                Placing licenses to these vital activities in jeopardy is an
                exceptionally effective way to ensure that noncustodial parents
                pay child support in a timely fashion. [ . . . ] Not surprisingly,
                the Committee on Ways and Means has received testimony,
                including documentary evidence, that States already using
                license suspension have enjoyed substantial increases in child
                support collections.

Id. at ¶ 37. Some of the Act’s enforcement mechanisms may be effective, in part, because

they prompt “noncustodial parents to locate the cash necessary to make payment on

arrearages” and avoid a particular consequence. See id. at ¶ 35. Like the suspension of a

driver’s license under § 666(a)(16), the federal passport denial provisions have the effect


                                               24
of placing in jeopardy a noncustodial parent’s freedom and mobility. See 42 U.S.C. §

654(31). Thus, even if the passport denial provision can act to prevent an obligor from

spending money unnecessarily on international travel, that does not preclude it from being

effective as a way to motivate an obligor to avoid the restriction on his or her freedom.

              iii. The circuit court’s order infringed on the authority and duties of
                   MCOCSE and the Secretary of State.

       Our examination of the plain language of the federal and state statutory enforcement

schemes demonstrates that the passport denial statutes are mandatory. Under the federal

scheme, § 652(k) states that “[i]f the Secretary receives a certification by a State agency .

. . that an individual owes arrearages of child support in an amount exceeding $2,500, the

Secretary shall transmit such certification to the Secretary of State for action . . . pursuant

to paragraph (2).” 42 U.S.C. § 652(k)(1) (Emphasis added). Paragraph (2) provides,

expressly, that when the Secretary of HHS transmits a certification pursuant to paragraph

(1), “[t]he Secretary of State shall . . . refuse to issue a passport to such individual . . . .”

See § 652(k)(2) (Emphasis added).

       Consistent with the requirement for states to adopt certain child support enforcement

procedures, COMAR 07.07.17.01(A) plainly states, “This chapter establishes the

procedures of the Administration for identifying and reporting certain delinquent obligors

of child support to the federal [OCSE] for the denial, revocation, or limitation of the

obligor’s passport.” Moreover, the regulations provide that “[a]n obligor with support

obligations over $2,500 is subject to denial, revocation, or limitation of the obligor’s

passport.” COMAR 07.07.17.01(B). More specifically, MCOCSE’s duty, as a “state


                                               25
agency” referred to in 42 U.S.C. § 652(k), is also mandatory under the Maryland

regulations.     See COMAR 07.07.17.02(A) (Emphasis added) (stating that the agency

“shall certify to OCSE an obligor whose support obligation arrearage exceeds $2,500”).

Mr. Cohen was in arrears well above the $2,500 threshold. His circumstances, therefore,

fell within the scope of MCOCSE’s authority and duty to report the arrearage to the

Secretary of HHS, whether or not the circuit court found that this enforcement measure

would be effective in Mr. Cohen’s situation.

       The Maryland regulations provide two exceptions under which an obligor, who has

failed to pay the child support arrearage in full, can avoid the denial of his or her passport

application.20    COMAR 07.07.17.06 requires that MCOCSE request that the OCSE

“withdraw the passport denial” if: (1) the obligor has “[p]rovided documentation from [an]

employer that a passport is required for employment purposes and that the Administration

has been paid an agreed upon amount . . . .”; or (2) the “Secretary of the Department [of

Human Services] or a designee . . . determines that the passport denial or revocation would

result in undue hardship.” See COMAR 07.07.17.06(B), (D). Clearly, there is no exception

for noncustodial parents who have made a belated effort to comply with a child support

order but maintain an arrearage above the $2,500 threshold. Further, no exception exists

for noncustodial parents who can establish\h that all vacation expenses will be paid by



20
       Under § 666(a) -- governing the revocation of an obligor’s licenses and the state’s
authority to place liens on an obligor’s property -- the state may determine, pursuant to
certain guidelines, that the use of one of these enforcement mechanisms “would not carry
out the purposes of” Title 42 in a particular case. Unlike § 666(a), however, the federal
passport denial statutes do not provide such an exception.

                                             26
someone else. No exception exists for any balancing of the equities. Upon his receipt of

the denial of his passport, Mr. Cohen had the right to challenge MCOCSE’s certification

through the proper administrative procedure. He did not, however, have the right to

circumvent the administrative process.

       Absent judicial intervention, the denial of Mr. Cohen’s passport might have worked

as an effective enforcement mechanism. For instance, Mr. Cohen’s efforts to file a petition

to have the block removed so that he could benefit from Mr. Sloan’s gift of an all-expense

paid vacation demonstrates that the restriction on his passport motivated Mr. Cohen to take

action to avoid the restriction on his ability to travel internationally. As Mr. Sloan’s

affidavit indicated, he has paid for exotic vacations for his family on numerous occasions.

Thus, if Mr. Cohen had been forced to miss this trip as a consequence of his child support

arrearage, he might have made a more fervent effort to pay off the balance of overdue

support in order to accept similar gifts in the future.

       It is true that Mr. Cohen had the option to pay only the minimum amount towards

his arrearage without the threat of being held in contempt. His recent payments towards

the arrearage, however, did not shield him from all other consequences of his failure to

support his children in the past.21 The thrust of the passport denial statute’s effectiveness

is that it “focuses the mind of a parent . . . on . . . the need to support one’s child first.”



21
       Mr. Cohen’s payment of $3,000, although reducing slightly his overdue child
support balance, did not bring Mr. Cohen into compliance with the court’s most recent
child support order. More importantly, however, the amount of child support that Mr.
Cohen failed to pay since the original child support order was well above the statutory
threshold.

                                              27
Risenhoover, supra, 545 F. Supp. 2d at 890. Regardless of how a trip is funded, such a

focus ultimately comes from the obligor’s desire to travel internationally and, therefore, to

have the restriction lifted.

       For these reasons, the circuit court erred in granting Mr. Cohen’s petition, ordering

MCOCSE to release the block on his passport, and its retention of control over the passport

after Mr. Cohen returned from Greece. His ability to obtain a passport fell within the

authority of Maryland’s Department of Human Services and the United States Secretary of

State, under a statutory scheme enacted by Congress and adopted by the General Assembly

of Maryland. In addition, the circuit court’s control over the passport continues to interfere

with the Secretary of State’s exclusive authority over the restriction of Mr. Cohen’s

passport. Accordingly, we reverse the circuit court’s order requiring MCOCSE to remove

its hold on Mr. Cohen’s passport and remand the case for further proceedings. The circuit

court must turn over the passport at issue to the agency, and MCOCSE must re-certify Mr.

Cohen to the Secretary of HHS and arrange to transfer the passport to the Secretary of

State. The Secretary of State may decide, under his or her statutory authority, whether to

revoke or restrict the passport.

                                    JUDGMENT OF THE CIRCUIT COURT FOR
                                    MONTGOMERY COUNTY REVERSED AND
                                    CASE    REMANDED       FOR    FURTHER
                                    PROCEEDINGS CONSISTENT WITH THIS
                                    OPINION. COSTS TO BE PAID BY APPELLEE.




                                             28